         Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 1 of 11

$2 5HY $SSOLFDWLRQIRUD:DUUDQWWR6HL]H3URSHUW\6XEMHFWWR)RUIHLWXUH




                                         81,7('67$7(6',675,&7&2857
                                                                       IRUWKH
                                                               District of Colorado
                                                         BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                ,QWKH0DWWHURIWKH6HL]XUHRI
             (Briefly describe the property to be seized)
                                                                                         &DVH1R 21-mc-107-STV
   All funds, items of value, and cryptocurrency in
  Coinbase account 5e8cc2819c6bfb1dcd7d7999 in
        the name of elizayoakum@hotmail.com

                                                   $33/,&$7,21)25$:$55$17
                           726(,=(3523(57<68%-(&772)25)(,785(


        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHL]XUHZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWWKHIROORZLQJSURSHUW\LQWKH      Northern    'LVWULFWRI
         California           LVVXEMHFWWRIRUIHLWXUHWRWKH8QLWHG6WDWHVRI$PHULFDXQGHU      18    86&
981(a)(1)(A) and (C)                                       (describe the property)


All funds and cryptocurrency in the Coinbase account 5e8cc2819c6bfb1dcd7d7999 in the name of
elizayoakum@hotmail.com, and any and all items of value in Coinbase’s custody traceable to the transactions between
March 30, 2021 and April 7, 2021, totaling $102,500, set forth in Attachment A


           7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV

 The facts to support a finding of Probable Cause for issuance of a Seizure Warrant are set forth in the attached affidavit
 which is continued on the attached sheet and made a part hereof.




           ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
           u

                                                                                                          s/Travis Wall
                                                                                                       Applicant’s signature


                                                                                                  Travis Wall, FBI Special Agent
                                                                                                       Printed name and title



6ZRUQWREHIRUHPHDQG:              VLJQHGLQP\SUHVHQFH x submitted, attested to, and acknowledged by reliable electronic means.



'DWH April 22, 2021
                                                                                                         Judge’s signature

&LW\DQGVWDWH Denver, Colorado                                                             Scott T. Varholak, U.S. Magistrate Judge
                                                                                                       Printed name and title
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 2 of 11




      AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEIZURE WARRANTS
       I, Travis Wall, being duly sworn, depose and state the following is true to the best

of my information, knowledge, and belief:

                     INTRODUCTION and AGENT BACKGROUND

       1.     I am a Special Agent ("SA") with the Federal Bureau of Investigation

("FBI"), and have been so employed since 2004. I have been assigned to the FBI

Denver Division and have investigative responsibilities involving criminal matters

particularly related to economic, white-collar crime, and cyber violations to include

cryptocurrency related matters. I have participated in numerous fraud investigations,

with many of those investigations involving wire fraud, mail fraud, money laundering,

investment fraud, and corporate fraud.

       2.     This affidavit is presented in support of an application for Seizure

Warrants to seize all funds for the following accounts:

                     x      All funds in HSBC Bank account number 240085400, in the

                            name of Susan Iniguez;

                     x      All funds in Huntington National Bank account number

                            02892231904 in the name of Eliza K. Yoakum;

                     x      All funds and cryptocurrency in the Coinbase account

                            5e8cc2819c6bfb1dcd7d7999 in the name of

                            elizayoakum@hotmail.com, and any and all items of value in

                            Coinbase’s custody traceable to the transactions between

                            March 30, 2021 and April 7, 2021, totaling $102,500, set

                            forth in Attachment A;



                                             1
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 3 of 11




                     x      All funds and cryptocurrency in the Gemini Trust account in

                            the name of elizayoakum@hotmail.com, and any and all

                            items of value in Gemini’s custody traceable to the

                            transactions between March 30, 2021 and April 1, 2021,

                            totaling $50,000, set forth in Attachment A (herein all

                            accounts collectively referred to as the “Subject Accounts”).

       3.     The facts set forth in this affidavit are based upon my personal

observations, my training and experience, and information obtained from various law

enforcement personnel and witnesses. This affidavit is intended to show merely that

there is sufficient probable cause for the requested warrant and does not purport to set

forth all of my knowledge of or investigation into this matter. Unless specifically

indicated otherwise, all conversations and statements described in this affidavit are

related in substance and in part only.

       4.     Based on my training, experience, and the facts set forth in this affidavit,

your affiant submits that there is probable cause to believe that the Subject Accounts

contain proceeds of a email spoofing fraud scheme perpetrated against Patrick

Coleman Driscoll, and his daughter, Teresa Driscoll, and that the funds in the Subject

Accounts are subject to seizure and forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and

(b) as property which constitutes or is derived from proceeds traceable to one or more

violations of 18 U.S.C. § 1343 (wire fraud).

       5.     There is also probable cause to believe that the funds in the Subject

Accounts are subject to seizure and forfeiture pursuant to 18 U.S.C.§ 981(a)(1)(A) and




                                               2
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 4 of 11




(b) because they were involved in transactions in violation of 18 U.S.C. §§ 1956 and

1957 (money laundering).

             PROBABLE CAUSE IN SUPPORT OF SEIZURE WARRANT

      6.     Since September 2012, the FBI has spearheaded an undercover

operation called "Operation Purloined Wire," which has targeted an international

network of actors, co-conspirators, and money mules engaged in a sophisticated email

phishing, computer intrusion, and social engineering scheme targeting a variety of

businesses and individuals across the United States.

      7.     Some of the techniques used to target individuals utilize email phishing or

spoofing. Spoofing generally involves a bad actor disguising an email address, sender

name, phone number, or website URL–often just by changing one letter, symbol or

number – to convince the recipient of the email that they are communicating with a

trusted source. The spoofed emails are then used to manipulate the receiver into

sending money or disclosing personal, financial, and/or other sensitive information.

Phishing schemes often use spoofing techniques to lure someone into giving

information to bad actors. Generally, in a phishing scheme, an email that appears to be

from a legitimate business or source states that the recipient needs to update or verify

personal information by replying to the email or visiting a website. The provided email

address or website are fraudulent and are used to manipulate the receiver into sending

money or disclosing personal, financial, and/or other sensitive information.

      8.     On March 29, 2021, Patrick Coleman Driscoll, an elderly male who lives in

Denver, Colorado, was defrauded as a result of a targeted email spoofing scheme




                                            3
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 5 of 11




which resulted in a wire transfer of $216,435.33 from his account at US Bank to HSBC

Bank account 240085400, in the name of Susan Iniguez, located in Ester, Florida.

      9.     For the past year, Patrick Coleman Driscoll and his daughter, Teresa

Driscoll, had been working with Helping Hands Colorado Attorney Michelle Smith

(Attorney Smith) to legally reduce his income base so he could be a recipient of the

Medicaid Program. As part of the process, Patrick Coleman Driscoll had to transfer

certain funds in order to meet the income eligibility requirements for the Medicaid

Program.

      10.    Teresa Driscoll had been spearheading the efforts to reduce the income

base of her father with Attorney Smith and had communicated with her through her

email, which was msmith@smithandmitchell.com. Patrick Coleman Driscoll had one

last transfer to be made, totaling approximately $216,435.33, which was supposed to be

transferred into to an annuity at ELCO Mutual Life. However, prior to the wire transfer,

Teresa Driscoll received wiring instructions from a spoofed email address,

msmith@smithandmtichell.com. The spoofed email address had Mitchell spelled

incorrectly and provided her with an incorrect bank and account number to wire the

funds to, which were not associated with either ELCO Mutual Life or the Driscoll family.

      11.    Based on the wiring information in the spoofed email, Teresa Driscoll sent

the wire transfer, totaling $216,435.33, on March 29, 2021 from her father’s account at

US Bank using the fraudulent instructions to HSBC Bank, 452 5th Avenue New York, NY

10018-3801, account number 240085400, routing number 021001088.

      12.    On April 16, 2021, Fraud Investigator Martin Mahon at HSBC Bank stated

that account number 240085400 was in the account name of Susan Iniguez. Susan



                                            4
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 6 of 11




Iniguez opened HSBC bank account number 240085400 on March 8, 2021 and is the

sole signor on the account. After the $216,435.33 was deposited into Susan Iniguez’s

HSBC bank account number 240085400, a wire transfer of $150,000.00 occurred on

the same day to Huntington National Bank account 02892231904 in the name of Eliza

K. Yoakum.

      13.     After the $150,000.00 wire transaction into Huntington National Bank

account 02892231904 on March 29, 2021, HSBC stated that another suspicious wire

transfer in the amount of $500,000.00 was deposited into Huntington National Bank

account 02892231904 from another accountholder at HSBC Bank. Based on the

suspicious funds being transferred in and out of the account, Huntington National Bank

placed a hold on the account.

      14.    According to Huntington National Bank Fraud Investigator John

Wybranowski, Huntington National Bank account 02892231904 was receiving wire

transfers that were being deposited and then immediately remitted out of the account.

Between October 1, 2020 and April 9, 2021, four wire transfers were remitted to the

account and immediately after the wires were deposited they were transferred out of the

account. According to Huntington National Bank, Eliza K. Yoakum does not have any

employment listed with the bank and the only funds that appear to be legitimate and

deposited into the account are from a pension from the state of Ohio and social security.

Huntington National Bank fraud investigator John Wybranowski further stated that on

January 13, 2021, a cashier’s check was deposited into the account from Wells Fargo in

the amount of $79,954.33. The cashier’s check was the amount remaining from the




                                            5
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 7 of 11




closing of an account at Wells Fargo, which was closed due to suspicious banking

including wire transfers in and out of the account.

       15.    On April 19, 2021, after Huntington National Bank placed a hold on the

account, Eliza K. Yoakum spoke with Huntington National Bank Fraud Investigator John

Wybranowski and stated that the funds were from a “brown bag investment.” According

to Fraud Investigator John Wybranowski, he stated that he told Eliza K. Yoakum that

she would need to come in to speak with someone at the bank to verify the funds, but

has not done so to date.

       16.    A review of FBI complaints in reference to internet crime revealed that in

July 2019, Eliza K. Yoakum’s name was on the account at SunTrust Bank that had

received funds from another spoofed email fraud.

       17.    After the wire transfer from HSBC Bank account number 240085400 to

Huntington National Bank account 02892231904 in the name of Eliza K. Yoakum, Eliza

K. Yoakum made numerous wire transfers from Huntington National Bank account

02892231904 to the cryptocurrency exchanges Coinbase and Gemini Trust.

       18.    A total of approximately $152,500.00 in wire transfers were made to the

Coinbase and Gemini Trust accounts that have the email address

elizayoakum@hotmail.com associated with them.

       19.    The following are the transfers from Huntington National Bank account

02892231904 to Coinbase:

                      DATE               AMOUNT
                      3/30/2021          $1,000.00
                      3/31/2021          $15,000.00
                      3/31/2021          $15,000.00


                                             6
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 8 of 11




                      3/31/2021         $25,000.00
                      4/1/2021          $4,500.00
                      4/2/2021          $13,000.00
                      4/5/2021          $12,000.00
                      4/5/2021          $15,000.00
                      4/7/2021          $2,000.00
                      Total             $102,500.00



      20.    According to Coinbase, approximately $57,0000.00 in value remains in the

Coinbase account from the transfers made between March 30, 2021 and April 7, 2021.

      21.    The following are the transfers from Huntington National Bank account

02892231904 to Gemini Trust:

                    DATE              AMOUNT

                    3/31/2021         $25,000.00

                    4/1/2021          $3,000.00

                    4/1/2021          $22,000.00

                    Total             $50,000.00


      22.    According to Gemini Trust, approximately $3,500.00 in value remains in

the Gemini account from the transfers made between March 30, 2021 and April 1, 2021.

                                  CONCLUSION

      23.    Based on the foregoing, there is probable cause to believe that the funds

contained in the Subject Accounts, constitute or were derived from proceeds traceable

to violations of 18 U.S.C. § 1343 and/or property involved in money laundering in

violation of 18 U.S.C. §§ 1956 and 1957.




                                           7
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 9 of 11




       24.    Title 18 U.S.C. § 981(a)(1)(C) provides for the civil forfeiture of any

proceeds constituting or derived from, proceeds traceable to any offense defined as a

“specified unlawful activity” as defined in 18 U.S.C. § 1956(c)(7), which includes 18

U.S.C. § 1343 as listed in 18 U.S.C. § 1961.

       25.    Further, 18 U.S.C. § 981(a)(1)(A) provides for the civil forfeiture of any

property involved in a transaction or attempted transaction in violation of 18 U.S.C.

§ 1956 or 1957, or any property traceable to such property.

       26.    To the extent that the funds in the bank accounts are not the specific

monies traceable to the offenses, any identical property found in the same account as

the property involved the offense that is the basis for forfeiture that has replaced the

forfeitable funds shall be subject to forfeiture under 18 U.S.C. § 984.

       27.    Therefore, the funds in the Subject Accounts are subject to seizure

pursuant to 18 U.S.C. § 981(b), and forfeiture to the United States pursuant to 18

U.S.C. §§ 981(a)(1)(A) and (C) and 984.

       28.    Pursuant to 18 U.S.C.§ 981(b)(3), a seizure warrant may be issued in any

district in which a forfeiture action against the property may be filed under 28 U.S.C.

§ 1355(b), and executed in any district in which the property is found, or transmitted to

the central authority of any foreign state for service in accordance with any treat or other

international agreement.

       I, Travis Wall, a Special Agent with the Federal Bureau of Investigation, being

duly sworn according to law, hereby state that the facts stated in the foregoing affidavit

are true and correct to the best of my knowledge, information and belief.




                                             8
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 10 of 11




                                       s/ Travis Wall
                                       Travis Wall
                                       Special Agent FBI


Reviewed and submitted by Laura B. Hurd, Assistant United States Attorney.


                                         22nd
Subscribed and sworn to before me on the _______of April 2021.



                                       ___________________________________
                                       United States Magistrate Judge
                                       United States District Court
                                       District of Colorado




                                         9
Case 1:21-mc-00107-STV Document 1 Filed 04/22/21 USDC Colorado Page 11 of 11




                                ATTACHMENT A


Transfers to Coinbase 5e8cc2819c6bfb1dcd7d7999, email address

elizayoakum@hotmail.com:

                    DATE             AMOUNT
                    3/30/2021        $1,000.00
                    3/31/2021        $15,000.00
                    3/31/2021        $15,000.00
                    3/31/2021        $25,000.00
                    4/1/2021         $4,500.00
                    4/2/2021         $13,000.00
                    4/5/2021         $12,000.00
                    4/5/2021         $15,000.00
                    4/7/2021         $2,000.00
                    Total            $102,500.00




Transfers to Gemini Trust, email address elizayoakum@hotmail.com:



                   DATE             AMOUNT

                   3/31/2021        $25,000.00

                   4/1/2021         $3,000.00

                   4/1/2021         $22,000.00

                   Total            $50,000.00
